ORDER
PER CURIAM.
Jackson County appeals the Labor and Industrial Relations Commission’s award of worker’s compensation benefits to Richard Musgrave. The Commission found that Mr. Musgrave sustained a hip injury in an automobile accident in the course and scope of his employment with the County’s *494Sheriffs department and that he timely notified the County of this injury. The County argues on appeal that Mr. Mus-grave failed to timely notify it of his injury and that the findings of a causal connection between the injury and the accident are against the overwhelming weight of the evidence. We affirm the Commission’s award. Rule 84.16(b).